Citation Nr: 1416163	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-47 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Appellant had active service from October 1968 to October 1971.  She also was  enrolled in the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Appellant's physical claims file and the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks to reopen a claim of service connection that was denied in August 1981 and not appealed. In order to do so, she must submit new and material evidence. 

Her essential contention is that while a member of the U.S. Army Reserve's 833rd Personnel Services Company, she was hospitalized for schizophrenia between October 1976 to December 1976. While she has submitted three statements from fellow Army Reserve members who recalled that she was hospitalized. However, the Appellant and her fellow members of the Army Reserve do not relate the Appellant's duty status when she was hospitalized - i.e., whether she was on active duty, active duty for training or inactive duty for training. 



In order to make this preliminary finding, the RO must obtain the Appellant's service personnel and medical records from both her active duty and apparent service with the U.S. Army Reserve. 

The Board makes no finding as to whether the Appellant has submitted new and material evidence to reopen the previously denied claim. This remand is necessary because the law requires that VA obtain all available U.S. Government records  when processing applications for VA benefits. 38 U.S.C.A. § 5103A. 

The Appellant may submit any lay or medical evidence in support of her application to reopen her previously denied claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she submit any additional SPRs and STRs that she may have in her possession.  Specifically, request that the Appellant send in any documentation pertaining to the specific dates she served on ACDUTRA and INACDUTRA.  ALSO REQUEST that the Appellant submit any and all medical and hospitalization records pertaining to any and all hospitalizations, in particular that dated from October to December 1976.

Also request that she identify by name, address and dates of treatment or examination of any private medical records not already associated with the claims file.  After securing the proper authorizations the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Appellant and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Appellant must then be given an opportunity to respond.

2.  Contact the appropriate U.S. Army Reserve Records Depository and obtain ALL SERVICE PERSONNEL RECORDS, AND SERVICE TREATMENT RECORDS FROM THE APPELLANT'S ACTIVE DUTY SERVICE AND SERVICE WITH THE U.S ARMY RESERVE. Conduct any other development, including contacting any other government records repositories that may have the Appellant's STRs and SPRs.  Document for the record all actions taken, including all government records repositories that were contacted and why.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Appellant and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Appellant is ultimately responsible for providing the evidence.  The AMC should also inform the Appellant that she can also provide alternative forms of evidence.

3. Readjudicate the Appellant's application to reopen her previously denied claim, with due application of all law pertaining to status of claimants on active duty, inactive duty, and inactive duty for training as applicable. If she has submitted new and material evidence to warrant reopening, consider whether a VA examination is required under the law. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


